Citation Nr: 0727175	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-40 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to June 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The claims folder was subsequently 
transferred to the Providence, Rhode Island RO.

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.  

The Board notes that service connection for diabetes was 
denied in a December 2005 rating decision on the basis that 
the veteran did not have this disease.  Following his May 
2007 hearing, the veteran submitted additional medical 
reports dated in April 2007 that include a pertinent 
assessment of diabetes, type II.  This raises a claim for 
service connection for diabetes that must first be addressed 
by the RO.  This matter is referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  It is not shown that the veteran engaged in combat with 
the enemy or that he was exposed to a verified stressor event 
in service.

2.  The preponderance of the evidence is against a finding 
that the veteran has PTSD related to a stressor event in 
service; when PTSD has been diagnosed, the diagnosis was 
based on alleged stressor events that have not been verified.




CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304 (f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Letters dated in June 2004 and October 2004 outlined what is 
needed to establish service connection for PTSD, and informed 
the veteran of his and VA's responsibilities in developing 
the claim.  The notice letters specifically advised the 
veteran to tell VA of any additional information or evidence 
that he would like VA to obtain and to send any information 
describing additional evidence or the evidence itself to VA; 
the October 2004 letter specifically advised the veteran to 
send any evidence in his possession that pertained to his 
claim.  A March 2006 letter provided notice regarding 
disability ratings and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
however such notice would only be relevant if the benefit 
claimed was being granted.  

Regarding the duty to assist, the RO obtained service medical 
records and service personnel records, as well as relevant 
private and VA treatment records.  A VA examination was 
conducted.  The RO obtained evidence from the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly 
known as the U.S. Armed Services Center for Unit Records 
Research (CURR)).  The veteran has identified records that 
have not been associated with the claims folder, specifically 
treatment for a psychiatric disability at Newport Hospital in 
the 1970s, Vet Center records, and medical records used in a 
disability determination by the Social Security 
Administration (SSA).  The Board finds that, as these records 
would not serve to aid in stressor verification, the basis 
for the denial of the veteran's claim, obtaining them would 
only delay this decision and not serve any useful purpose.  
VA's assistance obligations with respect to the matters on 
appeal are met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background

The veteran's service personnel records show that he served 
in the U.S. Air Force in Vietnam from March 1966 to May 1966.  
They further show that he was assigned to the 1881st 
Communications Squadron, serving as an air traffic controller 
at Cam Ranh Bay.  The personnel records and his service 
medical records (SMRs) provide no indication that he engaged 
in combat.  The SMRs show that in April 1966 he was referred 
for psychiatric evaluation due to increased job stress, 
insomnia, increased alcohol intake, tremulousness, and for 
being argumentative and hyperkinetic.  On psychiatric 
evaluation the veteran reported that he was frustrated by the 
lack of organization and conscientiousness on the part of his 
supervisors.  The veteran believed he was completely unable 
to work because of the anxiety produced by his problems.  The 
examiner noted a past history of aggressive behavior under 
job pressure.  During his hospitalization, the veteran was 
placed on Librium, but remained hostile and displayed 
antisocial behavior.  He attempted to manipulate ward 
personnel and his therapist; he was able to rationalize away 
his behavior with skill, but there was a significant 
discrepancy between his words and his actions.  The 
impression was of a sociopathic personality manifesting 
anxiety, aggressive and impulsive behavior, antisocial 
behavior, self-medication with alcohol, and inability to 
function.  It was recommended that he be administratively 
separated from service.

A statement dated in September 1995 from the personnel 
administrator for the Newport, Rhode Island, office of 
personnel administration noted that the veteran had been 
employed by the City of Newport Fire Department from December 
1966 through April 1970 as a firefighter and had received 
disability retirement from the city due to complications from 
a work accident on July [redacted], 1967.  

A statement dated in October 2002 from S.M., Ph.D., indicated 
that Dr. M. had treated the veteran since August 2002 for 
PTSD.  Dr. M. stated that the veteran had, as a result of his 
duty as an air traffic controller in Vietnam, "suffered 
repeated exposure to the deaths of pilots; in fact, he knew 
that doing his job meant sending hundreds of pilots and 
crewmembers to their deaths.  He reports intolerable levels 
of helplessness and horror throughout the experience."  A 
follow-up letter from Dr. M. in October 2004 noted that the 
veteran continued "to suffer from PTSD as a result of his 
experiences in the Vietnam war."

On a Vet Center intake form completed by the veteran in June 
2004, he listed his traumatic experiences as being an air 
traffic controller for three months in a combat zone, 
"aircraft losses on a daily basis, long stressful 
workdays...sending troops into war and possible death."  

An undated statement from J.K.S., a marriage and family 
therapist, indicated that the veteran had been seen for 
ongoing psychotherapy counseling for symptoms of PTSD.  Ms. 
K. reported that the veteran:

...saw action and combat in Vietnam and was 
under significant stress related to his 
job of trying to keep his fellow soldier 
safe as they landed and took off from the 
airstrip.  The stress finally got to him 
and in May 1966 he was hospitalized in a 
psychiatric unit.  [The veteran] does not 
remember the incidents leading up to his 
inpatient treatment.

A VA psychiatric examination was conducted in January 2005.  
The veteran initially reported that he could not remember any 
specific traumatic events in Vietnam, then went on to say 
that he saw a plane explode at the end of a runway.  The 
veteran reported that his marriage and family therapist, Ms. 
J.K.S., had no experience in treating PTSD.  The veteran 
indicated that he had once been raped while drunk in Newport 
in 1975; he stated that he had never told anyone, including 
any of his therapists, about this event, which had left him 
both homicidal and suicidal for a time.  The examiner found 
that the veteran's reports of his experiences in Vietnam were 
"extremely vague" and that he did not endorse symptoms 
consistent with a diagnosis of PTSD.  The diagnoses were 
generalized anxiety disorder, and alcohol dependence in 
sustained full remission.  

The veteran's therapist, Ms. J.K.S., provided a letter dated 
in March 2005 that took issue with the conclusions of the VA 
examiner.  She referred to a specific stressor that the 
veteran reported:  when he saw a fighter jet with the cockpit 
blown apart and blood and oil spilling from it.  She also 
expressed a belief that the veteran's inservice diagnosis of 
personality disorder was incorrect; she believes that he 
actually had symptoms of PTSD at that time.

A November 2005 VA record noted that the veteran, while 
working as a firefighter in 1967, had been attacked by a man 
wielding a samurai sword and had received serious cuts to his 
arms, some involving nerve damage.  The veteran reported that 
he had lived in a constant state of fear while in Vietnam.  
He reported that the Vietnamese had tried to overrun his 
base, had booby-trapped vehicles on the base, and had lobbed 
mortars near the air traffic control trailer.  Diagnoses of 
PTSD and bipolar disorder were noted.

The RO obtained a report of Air Defense in Republic of 
Vietnam 1961-1973.  This did not document any enemy activity 
at Cam Ranh Bay Air Base during the period from March to June 
1966.  A report from CURR in September 2006 indicated that 
research had not documented any incidents involving F4 
fighter aircraft during the period from March to June 1966 
that would correspond to the veteran's report of witnessing 
an explosion at the end of the runway that resulted in the 
death of a crewmember.  

In a May 2007 statement, Ms. J.K.S., again opined that the 
veteran had PTSD as a result of his Vietnam experiences, and 
stated that she believed that PTSD would have been an 
appropriate diagnosis for his inservice symptoms had the 
diagnosis been available in 1966.

III.  Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 
Vet. App. 70 (1994).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

There is no evidence that the veteran "engaged in combat with 
the enemy."  Service medical records show no references to 
combat, and service personnel records do not reflect that the 
veteran engaged in combat with the enemy during his less than 
three months of confirmed service in Vietnam.  The ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154, requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  There 
is no supportive evidence that the veteran engaged in combat 
with the enemy (as defined).  His duties as an air traffic 
controller were of a non-combat nature.  For stressors 
unrelated to combat, credible supporting evidence is 
necessary in order to grant service connection.  "Credible 
supporting evidence" of a noncombat stressor may be obtained 
from service records or other sources.  Moreau v. Brown, 9 
Vet. App. 389 (1996).  The United States Court of Appeals for 
Veterans Claims has held that the regulatory requirement for 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  Therefore, the veteran's lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen v. Brown, 10 Vet. App. 128, 147 
(citing Moreau, 9 Vet. App. at 395).  While the veteran 
alleges that he witnessed the aftermath of an aircraft that 
exploded on a runway, resulting in the death of a crewmember, 
saw booby-trapped vehicles, and was in the vicinity of mortar 
attacks at Cam Ranh Bay, his reports of these events have 
been inconsistent (e.g., in June 2004, he did not remember 
any incidents leading up to his inservice inpatient 
treatment, and on the VA examination in January 2005, his 
reports of stressful incidents in Vietnam were extremely 
vague), and the events themselves could not be corroborated.   
Information was obtained from the appropriate service 
department so that the alleged stressors might be confirmed.  
However, the service department did not corroborate the 
claimed stressors, and they remain unverified.     

While there is medical evidence showing diagnoses of PTSD, 
these are based on the veteran's unsupported reports of 
stressors in service.  A medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Without evidence that the veteran engaged in combat or 
credible supporting evidence of an in-service stressor, even 
unequivocal medical evidence that a claimant has a diagnosis 
of PTSD is insufficient to establish that the PTSD is service 
related, so as to warrant service connection.  

The veteran's own statements and testimony contending that he 
has PTSD due to traumatic events in service cannot by 
themselves establish that diagnosis is related to his 
military service.  As a layperson, he lacks the requisite 
training to provide a competent opinion regarding the 
determination of a medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Without evidence of a verified/verifiable stressor event in 
service, or a diagnosis of PTSD based on a stressor event 
supported by credible evidence, the criteria for establishing 
entitlement to service connection for such disease are not 
satisfied.  The preponderance of the evidence is against this 
claim, and it must be denied.


ORDER

Service connection for PTSD is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


